Citation Nr: 9919886	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-40 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 28, 1993, 
for the grant of a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June to August 1976 and 
from March 1977 to September 1983.  This appeal arises from a 
May 1994 rating decision of the Roanoke, Virginia Regional 
Office (RO), which granted the veteran's claim for a total 
disability rating based on individual unemployability due to 
service connected disability, effective from September 28, 
1993.  In July 1994, the veteran expressed disagreement with 
the effective date of the total rating.  In a June 1996 
rating decision, the RO denied the veteran's claim for an 
effective date prior to September 28, 1993, for the grant of 
a total disability rating based on individual 
unemployability.  In July 1996, the veteran relocated and the 
St. Petersburg, Florida RO is now handling the appeal.

In May 1999, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence of record shows that the veteran's service 
connected disability of angioedema prevented him from 
securing and following gainful employment commencing on 
August 28, 1989.


CONCLUSIONS OF LAW

The veteran is entitled to an effective date of August 28, 
1989, for the grant of a total disability rating based on 
individual unemployability due to service connected 
disability.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a February 1984 rating decision, the New York, New York RO 
granted service connection for idiopathic angioedema and 
assigned a 10 percent rating, effective from September 1983.  
In an April 1988 rating decision, the RO proposed reducing 
the veteran's rating to noncompensable, which would become 
effective from July 1988.  

In a July 1989 statement, the veteran claimed that an 
increased rating was warranted for his angioedema and that he 
was unemployed at the time due to his disability.  The 
veteran submitted three statements from David Menchell, M.D., 
in support of his increased rating claim.  In a November 1985 
statement, Dr. Menchell indicated that he had documented 
seven episodes of angioedema since June 1985, involving the 
veteran's feet, face, arm, and thigh.  In a May 20, 1989 
statement, Dr. Menchell indicated that within recent months 
the veteran continued to have episodes of swelling, occurring 
sometimes two to four times in a single week, which were 
problematic when his feet were affected because his work 
involved a lot of standing.  In an August 28, 1989 statement, 
Dr. Menchell indicated that, following an increase in 
frequency and severity of "reactions" earlier in the year 
when the veteran experienced one to two episodes per week, 
treatment resumed.  The doctor noted that with regular 
medications the veteran's symptoms were under somewhat better 
control but that he continued to have swelling which most 
often involved the feet.  Dr. Menchell stated that the 
veteran's prognosis at that time was poor for any significant 
improvement in his condition.  He stated that it was 
difficult to assess the impact of the veteran's condition on 
his ability to work because it occurred erratically and 
without warning.  Dr. Menchell stated that depending on the 
area affected the veteran may be unable to stand or walk due 
to the swelling of his feet, have difficulty using his hands 
if they swell, or may experience pain or difficulty speaking 
and opening his eyes if his face was involved.  The doctor 
noted that the veteran's work environment with increased 
exposure to dust would be potentially hazardous because there 
was a possibility that dust might worsen his condition.  
Finally, Dr. Menchell opined that until such time that a 
substantial and prolonged improvement in the veteran's 
condition could be demonstrated, he should be considered for 
permanent disability.  

On VA examination in October 1989, the veteran complained 
that in regard to his angioedema he had experienced two to 
three attacks per week for the last six or seven months, 
making it impossible for him to maintain a steady job or any 
type of a normal life.  It was noted that the veteran had no 
other medical condition except for his angioedema.   

In a November 1989 rating decision, the New York RO assigned 
a 10 percent rating for angioedema, effective from July 1989.  

In a letter received on February 23, 1990, the veteran 
requested a total disability rating based on individual 
unemployability due to his idiopathic angioneurotic edema.  
He stated that he had been suffering with attacks for the 
past 13 years and had received a medical discharge from 
service due to his problem.  He stated that he was only able 
to work for a few years with these attacks but that his 
doctor recommended that he accept medical retirement from his 
job.  The veteran claimed that he was unable to find gainful 
employment due to his illness.  

In March 1990, additional evidence was submitted to support 
the veteran's claim.  Medical records from Dr. Menchell, 
dated from 1985 to 1990, show numerous episodes of swelling 
of various areas to include feet, eye, legs, fingers, face, 
and shoulder.  A November 1989 letter from the Office of 
Personnel Management of the Federal Employees Retirement 
System (FERS) to the veteran indicates that his application 
for disability retirement under FERS had been approved.  In a 
note attached to the November 1989 letter, the veteran stated 
that he had not worked since April 1989.  

On a VA examination in April 1990, the veteran indicated that 
he had begun experiencing serious attacks of angioedema in 
May 1989 and was unable to return to work.  He stated that he 
was medically retired from his job in November 1989.  The 
veteran indicated that he had been employed by the United 
States Postal Service as a clerk, mail handler/processor, and 
carrier from December 1983 to November 1989.  

On his April 1990 application for increased compensation 
based on unemployability, the veteran indicated that he was a 
United States postal clerk from April 1984 to November 1989.  
He indicated that during that period he lost 16 months from 
work due to "illness".  He indicated that he last worked 
full time on April 28, 1989 and became too disabled to work 
in May 1989.  He indicated that he left his last job due to 
his disability and that since he became too disabled to work 
he tried to obtain employment in April 1990 as a bus driver.  
The veteran indicated that his idiopathic angioedema 
prevented him from securing or following any substantially 
gainful occupation.  The veteran further indicated that he 
had a high school education and that prior to becoming too 
disabled to work he had taken business management courses, 
hotel/motel management training, and U.S. Postal Service 
supervisor training.  He indicated that he has not received 
any education or training since he became too disabled to 
work but desired to go to school for computer or broadcasting 
training.  

In a July 1990 rating decision, the San Diego RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability and assigned a 20 percent rating 
for idiopathic angioedema, effective from February 1990, the 
date of receipt of his claim for an increased rating.  In a 
letter received in August 1990, the veteran expressed his 
disagreement with the RO's denial, stating that he has not 
worked in 16 months due to his service connected disability 
and that it was virtually impossible for him to work due to 
the frequency and duration of his attacks.  In April 1991, 
the RO issued the veteran a statement of the case, and later 
that month a substantive appeal was received from the 
veteran.  

In an October 1990 statement, the veteran indicated that 
during his tenure working for the United States Postal 
Service (USPS) he had attacks of angioedema and was 
recommended for medical retirement by his doctor.  He stated 
that he also received an examination by a USPS doctor who 
agreed that he could no longer work due to his attacks.  With 
his statement, the veteran submitted additional medical 
records.  In a June 1990 statement, Morris Wisniewski, M.D., 
indicated that he was concerned about the veteran performing 
any work that would require him to be on his feet or creating 
substantial stress which could possibly exacerbate his 
symptoms of angioneurotic edema.  A September 1989 medical 
examination report from S. Dixon, M.D., of the USPS indicated 
that the veteran had applied for disability retirement and 
was found to be not medically qualified to perform essential 
functions of his position due to idiopathic angioedema.  Dr. 
Dixon indicated that the veteran had an increased frequency 
of exacerbations over the past few months and that the postal 
service environment represented a hazard to him due to 
exposures to dust and stress which were found to exacerbate 
his angioedema.  

At an October 1990 hearing at the San Diego RO before a 
hearing officer, the veteran testified that he suffered three 
to four severe attacks of angioedema per month; that he was 
recommended by Dr. Menchell for medical retirement because he 
was having attacks every week; that he was officially retired 
from his postal service job in November 1989 and has not 
worked since then; that his attacks were not related to any 
type of activity; and that he had applied for a job as a bus 
driver but declined an interview for the job until he could 
control his problem.

In a November 1990 statement, Dr. Wisniewski indicated that 
the veteran had been under his care since June 1990 for 
treatment of angioedema and had had problems with recurrent 
swelling in his face and legs, incapacitating him in his 
ability to work.    

At another hearing at the San Diego RO in October 1991, the 
veteran testified that he experienced attacks associated with 
angioedema three to four times per month; that he did not 
always go to the hospital to treat his attacks; that 
depending on the severity of his attacks they took from three 
to four days to subside; that his activities were very 
limited because many things exacerbated his angioedema; and 
that he was struggling to attend all his classes in his 
vocational rehabilitation program.  At the hearing, the 
veteran submitted private medical records from Tri-City 
Medical Center dated from July to October 1991, reflecting 
numerous times he sought emergency medical care for attacks 
of angioedema.

In December 1991, a VA outpatient record dated in May 1991 
was received, reflecting a diagnosis of angioedema.  A 
notation indicates that the veteran's illness would most 
likely not improve and that he was unable to work at that 
time.  

In a letter received in May 1992, the veteran indicated that 
he had 25 or more attacks of angioedema in 1989 and numerous 
attacks in 1990 and 1991.  He stated that his work 
performance suffered due to his disability and he was 
medically retired in November 1989.  In an October 1992 
letter to his congressman, the veteran indicated that he used 
up all his sick leave when he worked for the post office and 
that he did not know of any employer who would tolerate his 
medical problems.  

On VA examination in November 1992, it was noted that the 
veteran had not worked since his retirement in 1989, when he 
averaged about 30 to 40 attacks per year of angioedema.  He 
had no attacks in 1991 or 1992 requiring hospitalization, but 
episodes had required a physician's attention.  The diagnosis 
was severe idiopathic angioedema with frequent exacerbations 
and of a prolonged duration.

In a December 1992 rating decision, the Roanoke RO continued 
to deny the veteran's claim for a total disability rating 
based on individual unemployability and assigned a 40 percent 
rating for idiopathic angioedema, effective from February 
1990, the date of receipt of his claim.  

In June 1993, VA outpatient records dated from January to May 
1993 were received, reflecting treatment for angioedema.  A 
February 1993 notation indicates that the veteran was 
unemployable at that time unless his recurring angioedema 
resolved and that it seemed highly unlikely that his 
condition would subside in the near future.  

In September 1993, VA vocational rehabilitation records dated 
from May through September 1993 were received.  A May 1993 
letter indicated that the veteran's program was placed in 
interrupted status effective that month for medical-related 
reasons.  In a June 1993 letter, a counseling psychologist 
questioned the veteran's current feasibility to achieve a 
future vocational goal.  A July 1993 vocational 
rehabilitation panel meeting concluded that the veteran was a 
high risk for vocational rehabilitation services.  A 
September 1993 letter stated that evidence in the veteran's 
case indicated that he was not reasonably feasible for 
achieving a vocational goal and that he would no longer be 
provided services.

In a statement received on September 28, 1993, the veteran 
indicated that he has been to the hospital over 50 times 
during 1993 for angioedema and that he had an adjustment 
disorder attributable to his service connected disability.  
Received with the statement was a July 1993 functional 
limitation form completed by a doctor and returned to the VA 
vocational rehabilitation and counseling division.  On the 
form, the doctor diagnosed the veteran with severe idiopathic 
angioneurotic edema, agreed that the veteran was unemployable 
and would always have severe attacks, and recommended that 
the veteran stop his vocational rehabilitation program.

A November 1993 Social Security Administration decision 
reflects that the veteran was awarded disability benefits on 
the basis of idiopathic angioedema.  It was determined that 
the veteran had not engaged in substantial gainful activity 
since August 28, 1989.  

At a December 1993 hearing at the Roanoke RO, the veteran 
testified that in 1989 his angioedema worsened to the point 
that he stayed home from work for eight months.  He testified 
that he tried to find another job but that he was told to 
come back when his problem was under control.  He stated that 
he was terminated from his vocational rehabilitation program 
because he was still having lots of problems with his 
disability.  

In a May 1994 rating decision, the Roanoke RO granted the 
veteran's claim for service connection for major depression 
secondary to the service connected angioedema, assigning a 50 
percent rating effective from September 28, 1993, the date of 
receipt of his claim for service connection.  The RO also 
granted the veteran's claim for a total disability rating 
based on individual unemployability due to service connected 
disability, effective from September 28, 1993.  In the 
decision, the RO stated that the veteran met the requirements 
for the assignment of a total evaluation because he had more 
than one service connected disability with one rated at least 
40 percent with additional service connected disabilities to 
result in a combined evaluation of 70 percent or more, and 
because the service connected disabilities resulted in the 
veteran's inability to secure or maintain substantially 
gainful employment.  

In a statement received in July 1994, the veteran claimed 
that the effective date of his total rating should be June 
1993, which is the date that he stated he was determined to 
be ineligible for further benefits under the VA's vocational 
rehabilitation program.  The veteran stated that he had filed 
his total rating claim in 1990 and that he has not worked 
since April 29, 1989.  

In a statement received in August 1994, the veteran claims 
that he had over 100 attacks of angioedema alone and that he 
was released from the vocational rehabilitation program due 
to his condition in May 1993.  

In a statement received in December 1994, the veteran claimed 
that his total disability rating based on individual 
unemployability should be granted from December 1992 when the 
Social Security Administration awarded him benefits.  

In a June 1996 rating decision, the Roanoke RO denied the 
veteran's claim for an earlier effective date for the grant 
of a total disability rating based on individual 
unemployability due to service connected disability.  In a 
statement received in July 1996, the veteran expressed his 
disagreement with the decision, stating that the effective 
date of his total rating should be the date that he had to 
withdraw from the VA vocational rehabilitation program due to 
recurring attacks of angioedema.  In his substantive appeal 
received in October 1996, the veteran claimed that the 
effective date of his total rating should be January 1991, 
which is the date he stated he was certified as unemployable 
due to his service connected disability by VA doctors.

In June 1997, a VA outpatient record dated in April 1991 was 
received, indicating that the veteran was functionally 
disabled due to severe idiopathic angioedema with frequent 
exacerbation in spite of trials of nearly all therapy.  

In hearings at the St. Petersburg RO before hearing officers 
in May 1997 and January 1998 and the undersigned member of 
the Board in May 1999, the veteran testified that the 
effective date of his total disability rating based on 
individual unemployability should be the date when he was put 
out of his postal service job in 1989.  He testified to the 
circumstances surrounding his medical retirement from the 
post office in 1989 and how he missed nine months of work due 
to his angioedema prior to his retirement in November 1989.  
He also testified that his disability caused problems for him 
while he was taking classes in the VA vocational 
rehabilitation program, which was terminated in 1993.  He 
stated that he sought employment with a bus company but was 
told that he would not be hired until he could demonstrate 
that he could function and work everyday.  He stated that he 
has been unemployable since he stopped working for the post 
office in April 1989.  

II.  Analysis

The Board is satisfied that all relevant facts with respect 
to the veteran's claim have been properly developed and that 
no further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, an increased disability evaluation 
will be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of that 
date.  Otherwise, the effective date of the increased 
evaluation is the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, in 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In this case, the RO determined that the effective date for a 
total disability rating based on individual unemployability 
due to service connected disability commenced on September 
28, 1993, the date of the grant of a second service connected 
disability for major depression assigned a 50 percent rating 
which, when combined with the 40 percent rating for 
angioedema, gave him a total disability rating of 70 percent.  
It is contended by the veteran that the effective date of his 
total disability rating based on individual unemployability 
should be the date when he was put out of his postal service 
job in 1989.  He has testified that he has been unemployable 
since he stopped working for the post office in April 1989 
and was medically retired from his job in November 1989.  

After a review of the entire record, the Board finds that an 
effective date of August 28, 1989, for the grant of a total 
disability rating based on individual unemployability, is 
warranted based on the applicable regulations and medical 
evidence.  The applicable regulation, 38 C.F.R. 
§ 3.400(o)(2), indicates that the veteran is entitled to an 
effective date for a total disability rating as of the date 
of receipt of the claim.  In this case, the RO received the 
veteran's claim for a total disability rating based on 
individual unemployability on February 23, 1990.  However, 
the regulation also provides for an effective date up to one 
year earlier than the date of receipt of the claim where it 
is "factually ascertainable that an increase in disability 
had occurred".  In this case, the Board finds that August 
28, 1989, the date of a report by Dr. Menchell indicating 
that the veteran should be considered for permanent 
disability, is the earliest date of which it is factually 
ascertainable that such an increase had occurred.  Dr. 
Menchell's report supports the veteran's contention that he 
was essentially unemployable due to his service connection 
disability of angioedema.  Although the veteran testified 
that he was medically disabled from April 1989 when he 
stopped working at the post office, there is no other medical 
evidence of record in the period between February 23, 1989 
(the earliest effective date possible according to the 
regulations) and the date of Dr. Menchell's statement which 
supports his claim.  The subsequent letter from the United 
States Postal Service in November 1989, which notified the 
veteran that his application for disability retirement was 
granted, further supports the veteran's claim that he was 
unemployable due to angioedema at that time.  

The Board concludes that the regulations and medical evidence 
of record support the veteran's claim for an earlier 
effective date for the grant of his total disability rating 
based on individual unemployability and that an effective 
date of August 28, 1989 is warranted.  
 

ORDER

Entitlement to an effective date of August 28, 1989, for a 
total disability rating based on individual unemployability 
due to service connected disability is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

